FILED
                          NOT FOR PUBLICATION
                                                                          MAY 7 2020
                   UNITED STATES COURT OF APPEALS                  MOLLY C. DWYER, CLERK
                                                                    U.S. COURT OF APPEALS


                          FOR THE NINTH CIRCUIT


PATRICK ALLEN, in his official capacity       No.   18-35593
as DIRECTOR OF OREGON HEALTH
AUTHORITY, an agency of the State of          D.C. No. 3:18-cv-00212-MO
Oregon,
                                              ORDER AMENDING
            Plaintiff-Appellant,              MEMORANDUM DISPOSITION

v.

FAMILYCARE, INC., an Oregon non-
profit corporation,

            Defendant-Appellee.



FAMILYCARE, INC., an Oregon non-              No.   19-35103
profit corporation,

            Plaintiff-Appellant,              D.C. No. 6:18-cv-00296-MO

v.

OREGON HEALTH AUTHORITY, an
agency of the State of Oregon; PATRICK
ALLEN, in his official capacity as Director
of Oregon Health Authority,

            Defendants-Appellees,

and
LYNNE SAXTON,

           Defendant.



FAMILYCARE, INC., an Oregon non-           No.   18-35891
profit corporation,
                                           D.C. No. 6:18-cv-00296-MO
           Plaintiff-Appellee,

v.

PATRICK ALLEN, in his individual
capacity,

           Defendant-Appellant,

and

OREGON HEALTH AUTHORITY, an
agency of the State of Oregon; LYNNE
SAXTON,

           Defendants.



FAMILYCARE, INC., an Oregon non-           No.   18-36009
profit corporation,
                                           D.C. No. 6:18-cv-00296-MO
           Plaintiff-Appellee,

v.

LYNNE SAXTON,

           Defendant-Appellant,

                                       2
and

PATRICK ALLEN, in his individual
capacity; OREGON HEALTH
AUTHORITY, an agency of the State of
Oregon,

           Defendants.



FAMILYCARE, INC., an Oregon non-           No.   18-36048
profit corporation,
                                           D.C. No. 6:18-cv-00296-MO
           Plaintiff-Appellant,

v.

LYNNE SAXTON,

           Defendant-Appellee,

and

PATRICK ALLEN, in his individual
capacity; OREGON HEALTH
AUTHORITY, an agency of the State of
Oregon,

           Defendants.




                                       3
Before: WOLLMAN,* FERNANDEZ, and PAEZ, Circuit Judges.

      The memorandum disposition filed herein on April 30, 2020, is amended as

follows:

      The penultimate sentence on page thirteen of the memorandum disposition is

hereby revoked, and the following is substituted in its place:

                    AFFIRMED in part and VACATED in part in

             No. 19-35103; AFFIRMED in Nos. 18-35593 and 18-

             36009; REVERSED in Nos. 18-35891 and 18-36048.




       *
            The Honorable Roger L. Wollman, United States Circuit Judge for the
U.S. Court of Appeals for the Eighth Circuit, sitting by designation.
                                          4